        Case 7:19-cr-01205 Document 554 Filed on 06/03/20 in TXSD Page 1 of 11
REDACTED

                                                                             :united Statou District Court
                                                                              ;Southern District Of Texas
                                  UNITED STATES DISTRICT COURT                          FILED
                                   SOUTHERN DISTRICT OF TEXAS
                                        McALLEN DIVISION                           JUN O 3 2020
                                                                              1a,DaVid J. Bradley, Clerk
                                                                                                           1
      UNITED STATES OF AMERICA                        §                                              .._.J;


                                                      §
      v.                                              §
                                                      §
      ANDRES TREVINO                                  §            Criminal No. M-19-1205-S4
      also known as "Bolio Dodge"                     §
      also known as "Pollo"                           §
      LUIS EDUARDO VARGAS                             §
      also known as "Wicho"                           §
      OMAR GARCIA                                     §
      ELSA ALEMAN                                     §
      FIDEL SALDANA                                   §
      also known as "Mofles"                          §
                                                      §
                                                      §
      EMILIO DE LA GARZA                              §
      also known as "D-Lo"                            §
                                                      §
      ALFREDO CANO                                    §
      JOSE RUBEN RUVALCABA-VALDEZ                     §
      also known as "Chinolas"                        §
      EZEQUIEL CHAVEZ                                 §
      PEDRO RUBIO                                     §
      CRISTIAN JOSUE GARZA                            §
                                                      §
                                                      §
                                                      §
                                                      §
                                                      §
                                                      §
                                                      §

                          SEALED FOURTH SUPERSEDING INDICTMENT

      THE GRAND JURY CHARGES:

                                                 Count One

             From on or about M�ch 17, 2016, to on or about October 11, 2019, in the Southern District

      of Texas and within the jurisdiction of the Court, defendants,

                                           ANDRES TREVINO
                                       also known as "Bolio Dodge"
                                           also known as "Pollo"
     Case 7:19-cr-01205 Document 554 Filed on 06/03/20 in TXSD Page 2 of 11




                                  LUIS EDUARDO VARGAS
                                    also known as "Wicho"
                                       OMAR GARCIA
                                             and
                                      ALFREDO CANO

did knowingly and intentionally conspire and· agree together· and with other persons known and

unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The

controlled substance involved was 500 grams or more of a mixture or substance containing a

detectable amount of cocaine, a Schedule II controlled substance.

       In violation of Title 21, United States Code, Sections 846, ·841(a)(l), and 841(b)(l)(B).

                                            Count Two

       From on or about March 17, 2016 through on or about October 11, 2019, in the Southern

District of Texas and within the jurisdiction of the Court, defendants,

                                  LUIS EDUARDO VARGAS
                                    also known as "Wicho"
                                       OMAR GARCIA
                                       ELSA ALEMAN
                                      FIDEL SALDANA
                                   also known as "Mofles"

                                   EMILIO DE LA GARZA
                                    also known as "D-Lo"


                                  ALFREDO CANO
                                    JOSE RUBEN
                            RUVALCABA-VALDEZ also known as
                                     "Chinolas"
                                 EZEQUIEL CHAVEZ
                               CRISTIAN JOSUE GARZA
     Case 7:19-cr-01205 Document 554 Filed on 06/03/20 in TXSD Page 3 of 11




 did knowingly and intentionally conspire and agree together and with other persons known and

 unknown to the Grand Jurors, to knowingly possess a firearm, during and in relation to a drug

 trafficking offense and crime of violence for which they may be prosecuted in a court of the United

· States, namely, Conspiracy to Possess with Intent to Distribute a Controlled Substance, to wit a

 mixture or substance containing a detectable amount of cocaine and marijuana, in violation of Title

 21 United States Code Sections 841 and 846, Hobbs Act Robbery in violation of Title 18 United

 States Code Section 195l(a), and Carjacking in violation of Title 18 United States Code Section

 2119.

         All in violation of Title 18, United States Code, Section 924(0).

                                            Count Three

         On or about July 4, 2017, in the Southern District of Texas and within the jurisdiction of

 the Court, defendant,

                                   LUIS EDUARDO VARGAS
                                     also known as "Wicho"

 did knowingly and intentionally conspire and agree together and with other persons known and

 unknown to the Grand Jurors, to possess with intent. to distribute a controlled substance. The

 controlled substance involved was 100 kilograms. or more of a mixture or substance containing a

 detectable amount of marijuana, a Schedule I controlled substance.

         In violation of Title 21, United States Code, Sections 846, 84l(a)(l), and 841(b)(l)(B).

                                            Count Four

         On or about July 4, 2017, in the Southern District of Texas and within the jurisdiction of

 the Co~, defendant,

                                   LUIS EDUARDO VARGAS
                                     also known as "Wicho"

 did unlawfully obstruct, delay, and affect commerce and the movement of articles and

 commodities in commerce by robbery and attempt to obstru~t, delay, and affect commerce and the
     Case 7:19-cr-01205 Document 554 Filed on 06/03/20 in TXSD Page 4 of 11




 movement of articles and commodities in commerce by robbery, in that the defendant did

 unlawfully take and attempted to take controlled substances and drug proceeds from individuals.

       In violation of Title 18, United States Code, Sections 1951(a) and 2.

                                            Count Five

         On or about July 4, 2017, in the Southern District of Texas and within the jurisdiction of

" the Court, defendant,

                                   LUIS EDUARDO VARGAS
                                     also known as "Wicho"

 aiding and abetting others, did knowingly carry a firearm, during and in· relation to a. crime of

 violence for which they may be prosecuted in a court of the United States, namely, Hobbs Act

 Robbery in violation of Title 18 United States Code Section 1951(a).

          All in violation of Title 18, United States Code, Sections 924(c)(l)(A)(i) and 2.

                                             Count Six

         On or about December 4, 2017, in the Southern District of Texas and within the jurisdiction

 of the Court, defendants,

                                         OMAR GARCIA
                                         ELSA ALEMAN
                                        FIDEL SALDANA
                                     also known as "Mofles"
                                   CRISTIAN JOSUE GARZA
                                              and


 aiding and abetting others did unlawfully obstruct, delay, and affect commerce and the movement

 of articles and commodities in commerce by robbery and attempt to obstruct, delay, and affect

 commerce and the movement of articles and commodities in commerce by robbery, in that the

 defendant did unlawfully take and attempted to take controlled substances and drug proceeds from

 individuals.

       In violation of Title 18, United States Code, Sections 1951(a) and 2.
    Case 7:19-cr-01205 Document 554 Filed on 06/03/20 in TXSD Page 5 of 11




                                          Count Seven

       On or about December 4, 2017, in the Southern District ofTexas and within the jurisdiction

of the Court, defendants,

                                     OMAR GARCIA
                                 CRISTIAN JOSUE GARZA
                                          and


aiding and abetting others did knowingly carry and brandish a firearm, during and in relation to a

drug trafficking offense and crime of violence for which they may be prosecuted in a court of the

United States, namely, Conspiracy to Possess with Intent to Distribute a Controlled Substance in

violation ofTitle 21 United States Code Sections 841 and 846 and Hobbs Act Robbery in violation

of Title 18 United States Code Section 1951(a).

        All in violation ofTitle 18, United States Code, Sections 924(c)(l)(A)(ii) and 2.

                                          Count Eight

       On or about December 4, 2017, in the Southern District ofTexas and within the jurisdiction

of the Court, defendants,

                                        OMARGARCIA
                                        ELSA ALEMAN
                                       FIDEL SALDANA
                                    also known as "Mofles"
                                             and


aiding and abetting others did knowingly carry and brandish a firearm, during and in relation to a

drug trafficking offense and crime of violence for which they may be prosecuted in a court of the·

United States, namely, Conspiracy to Possess with Intent to Distribute a Controlled Substance in

violation ofTitle 21 United States Code Sections 841 and 846 and Hobbs Act Robbery in violation

ofTitle 18 United States Code Section 195l(a).

        All in violation ofTitle 18, United States Code, Sections 924(c)(l)(A)(ii) and 2.
     Case 7:19-cr-01205 Document 554 Filed on 06/03/20 in TXSD Page 6 of 11




                                            Count Nine

        On or about October 20, 2018, in the Southern District of Texas and within the jurisdiction

 of the Court, defendant,

                                         XXXXXXXXXX

 knowingly having been convicted of a crime punishable by imprisonment for a term exceeding

 one year, namely, Possession of Marijuana in an Amount Greater than Four Ounces but Less

 Five

 Pounds in Cause Number CR-4798-17-D in the 206th Judicial District Court in Hidalgo County,

 Texas on January 26, 2018, did knowingly and unlawfully possess in and affecting interstate and

 foreign commerce a firearm, namely, a Colt pistol.
        In violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2).

                                            Count Ten

        On or about October 20, 2018, in the Southym District of Texas and within the jurisdiction

 of the Court, defendants,


                                           and
                                  CRISTIAN JOSUE GARZA


 did fraudulently and knowingly export and send from the United States, or attempt to export and

· send from the United States, any merchandise, article, or object, to wit:; a Colt, Model

 Government, 9mm caliber pistol; and a Colt, Model Government, .45 caliber pistol contrary to

 Title 22, United States Code, Sections 2778(b)(2) and (c) and Title 22, Code of Federal

 Regulations, Sections 121.1, 123.1, 127.1, and 127.3, a law and regulation of the United States.

        In violation of Title 18, United States Code, Sections 554(a) and 2.
    Case 7:19-cr-01205 Document 554 Filed on 06/03/20 in TXSD Page 7 of 11




                                           Count Eleven

        On or about November 18, 2018, in the Southern District of Texas and within the

jurisdiction· of the Court, defendants,

                                        FIDEL SALDANA
                                      also known as "Mofles"
                                               and


did unlawfully obstruct, delay, and affect commerce and the movement of articles and

commodities in commerce by robbery and attempt to obstruct, delay, and affect commerce and the

movement of articles and commodities in commerce by robbery, in that the defendants did

unlawfully take and attempted to take undocumented alien smuggling proceeds from individuals.

      In violation of Title 18, United States Code, Sections 1951(a) and 2.

                                          Count Twelve

        On or about November 18, 2018, in the Southern District of Texas and within the

jurisdiction of the Court, defendants,

                                        FIDEL SALDANA
                                      also known as "Mofles"
                                               and


aiding and abetting others, did knowingly carry and brandish a firearm, during and in relation to a

crime of violence for which they may be pro�ecuted in a court of the United States, namely, Hobbs

Act Robbery in violation of Title 18 United States Code Section 195l(a).

         All in violation of Title 18, United States Code, Sections 924(c)(l)(A)(ii) and 2.

                                          Count Thirteen

        On or about May 5, 2019, in the Southern District of Texas and within the jurisdiction of

the Court, defendants,

                            JOSE RUBEN RUVALCABA-VALDEZ
                                  also known as "Chinolas"
                                   EZEQUIEL CHAVEZ
    Case 7:19-cr-01205 Document 554 Filed on 06/03/20 in TXSD Page 8 of 11




                                              ·and


did knowingly and intentionally conspire and agree together and with other persons known and

unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. Tue

controlled substance involved was 100 kilograms or more of a mixture or substance containing a

detectable amount of marijuana, a Schedule I controlled substance.

       In violation of Title 21, United States Code, Sections 846, 841(a)(l ), and 84l (b)(l )(B).

                                         Count Fourteen
       On or about May 5, 2019, in the Southern District of Texas and within the jurisdiction of

the Court, defendants,

                           JOSE RUBEN RUVALCABA-VALDEZ
                                 also known as "Chinolas"
                                  EZEQUIEL CHAVEZ
                                           and


did unla wfully obstruct, dela y, and a ffect commerce and the movement of articles and

commodities in commerce by robbery and attempt to obstruct, delay, and affect commerce and the

movement of a rticles a nd commodities in commerce by robbery, in tha t the defenda nt did

unlawfully take and attempted to take controlled substances from individuals.

     In violation of Title 18, United States Code, Sections 1951(a) and 2.

                                          Count Fifteen

       On or about May 5, 2019, in the Southern District of Texas and within the jurisdiction of

the Court, defendants,

                           JOSE RUBEN RUVALCABA-VALDEZ
                                 also known as "Chinolas"
                                  EZEQUIEL CHAVEZ
                                           and
    Case 7:19-cr-01205 Document 554 Filed on 06/03/20 in TXSD Page 9 of 11




aiding and abetting each other, did knowingly carry and brandish a firearm, during and in relation

to a drug trafficking offense and crime of violence fot which they may be prosecuted in a court of

the United States, namely, Conspiracy to Possess with Intent to Distribute a Controlled Substance

in violation of Title 21 United States Code Sections 841 and 846- and Hobbs Act Robbery in

violation of Title 18 United States Code Section 1951(a).

        All in violation of Title 18, United States Code, Sections 924(c)(l)(A)(ii) and 2.

                                         Count Sixteen

       On or about May 10, 2019, in the Southern District of Texas and within the jurisdiction of

the Court, defendants,


                                   EMILIO DE LA GARZA
                                    also known as "D-Lo"
                                             and


did unlawfully obstruct, delay, and affect commerce and the movement of articles and

commodities in commerce byrnbbery and attempt to obstruct, delay, and affect commerce and the

movement of articles and commodities in commerce by robbery, in that the defendant did

unlawfully take and attempted to take controlled substances and drug proceeds from individuals.



       In violation of Title 18, United States Code, Sections 1951(a) and 2.

                                       Count Seventeen

       On or about May 10, 2019, in the Southern District of Texas and within the jurisdiction of

the Court, defendants,



                                  EMILIO DE LA GARZA
                                   also known as "D-Lo"
                                           and
     Case 7:19-cr-01205 Document 554 Filed on 06/03/20 in TXSD Page 10 of 11



  aiding and abetting others, did knowingly carry.and brandish a firearm, during and in relation to a

  crime of violence for which they may be prosecuted in a·court of the United States, namely, Hobbs

  Act Robbery in violation of Title 18 United States Code Section 1951(a).

          All in violation of Title 18, United States Code, Sections 924(c)(l)(A)(ii) and 2.

                                          Count Eighteen

         On or about September 15, 2019, in the Southern District of Texas and within the

 jurisdiction of the Court, defendant,

                             JOSE RUBEN RUVALCABA-VALDEZ
                                   also known as "Chinolas"

 took and attempted to take a motor vehicle, namely, a Kia Soul, that had been transported, shipped,

 and rec~ived in interstate and foreign commerce from and in the presence of an individual by force,

 violence, and intimidation, with the intent to cause death and serious bodily harm.

       In violation of Title 18, United States Code, Sections 2119 and 2.

                                          Count Nineteen

         On or about September 15, 2019, in the Southern District of Texas and within the

 jurisdiction of the Court, defendant,

                             JOSE RUBEN RUVALCABA-VALDEZ
                                   also known as "Chinolas"

 aiding and abetting others, did knowingly carry and brandish a firearm, during and in relation to a

 crime of violence for which they may be prosecuted in a court of the United States, namely,

 Conspiracy to Possess with Intent to Distribute a Controlled Substance in violation of Title 21

· United States Code Sections 841 and 846 and Carjacking in violation of Title 18 United States ·

 Code Section 195l(a).

         All in violation of Title 18, United States Code, Sections 924(c)(1 )(A)(ii) and 2.
    Case 7:19-cr-01205 Document 554 Filed on 06/03/20 in TXSD Page 11 of 11




                                          Count Twenty

       From on or about June 1, 2017 through on or about February 28, 2019, in the Southern

District of Texas and within the jurisdiction of the Court, defendants,

                                      ANDRES TREVINO
                                  also known as "Bollo Dodge"
                                      also known as "Pollo"
                                               and
                                         PEDRO RUBIO

did knowingly and intentionally conspire and agree together and with other persons known and

unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The

controlled substance involved was 500 grams or more of a mixture or substance containing a

detectable amount of methampetamine, a Schedule II controlled substance.

       In violation of Title 21, United States Code, Sections 846, 841(a)(l), and 841(b)(l)(A).



                                                     A TRUE BILL




RYAN K. PATRICK
UNITED STATES ATTORNEY
